Extracted of Office and factory building Leasing agreement Party A:Mr. Li Jian Jun Party B:Weifang Xinsheng Food Co., Ltd · Party B is agreed to lease a factory and office premise situated at Linghe industrial park, Anqiu City, Shandong province for a period of one year starting from January 1, 2009 to December 31, 2009. · Annual rental charge is RMB900,000 and is payable on December 31, 2009. · Party B is responsible for all repair and maintenance of the premise; · Party B is allowed to alter the structure of the building; and
